DETAILED ACTION
This office action is in response to the amendment filed March 22, 2022 in which claims 15-20 and 23-28 are presented for examination and claims 1-14, 21, and 22 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the specification should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to the drawings should be withdrawn in view of current amendments to the drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  While Examiner acknowledges current amendments to Figure 4, Examiner further notes that upon information and belief, lead line 402 in replacement drawing Figure 4 may be slightly too long?  Figure 4 was amended to depict the claim limitations “a slit extending from the neck opening to a first edge of the first component, wherein the slit is formed from a second edge of the first component and a third edge of the first component,” and “wherein the panel portion is configured to overlay at least a portion of the second edge and at least a portion of the third edge in a closed position.”  These limitations suggest that the second edge is covered by the panel portion.  See below Figure 4 filed by Applicant on March 22, 2022 and below that Figure 4 annotated by Examiner to depict lead line 402 properly shortened upon information and belief of Examiner.  In reply to this Office Action, Applicant must either amend Figure 4 to shorten lead line 402 or explain in detail on the record why Examiner’s assumptions regarding lead line 402 are mistaken.  Either of those two responses may result in a withdrawal of the drawing objection.

    PNG
    media_image1.png
    805
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    805
    1047
    media_image2.png
    Greyscale

Withdrawn Claims
Examiner notes that claims 15-20 and 23-28 are currently in condition for allowance.  Claims 1-14, 21, and 22 are withdrawn.  In a reply to this Office Action, Applicant should either amend claims 1-14 to include all the limitations as recited in allowable claims 15-20 and 23-28, as applicable, so that claims 1-14 are appropriate for rejoinder, or cancel claims 1-14.  Applicant should also indicate on the record that claims 21 and 22 are appropriate for rejoinder or cancel claims 21 and 22.  Examiner further directs Applicant’s attention to claim 22 and respectfully suggests that Applicant review claim 22 to determine whether the recitation that “the third component is attached to the first component via a second seal” contains any errors.  Examiner notes that allowable claim 17 recites the limitation “wherein the portion of the slit is provided in the pre-closed configuration via a second seal.”  Does the second seal both attach the third component to the first component AND provide the portion of the slit in the pre-closed configuration, or are there error(s) in claims 17 and/or 22?  

Reasons for Allowance 
The Reasons for Allowance detailed on page 5 of the prior office action mailed January 4, 2022 remain applicable.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Response to the updated drawing objection and withdrawn claims, as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732